             Case 1:18-cv-00945-CRC Document 49 Filed 09/11/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


CITIZENS FOR RESPONSIBILITY AND
ETHICS IN WASHINGTON,

Plaintiff,
                                                                 Case No. 18-cv-945
v.

AMERICAN ACTION NETWORK,

Defendant.


                             UNITED STATES OF AMERICA’S
                      ACKNOWLEDGMENT OF CONSTITUTIONAL QUESTION

1.      On July 13, 2020, Defendant filed a Notice of Constitutional Challenge pursuant to Federal

        Rule of Civil Procedure 5.1(a). See ECF No. 46. In that Notice, Defendant stated that it

        was asserting a “constitutional challenge to the citizen-suit provision of the Federal

        Election Campaign Act, 52 U.S.C. § 30109(a)(8)(C).” Id. at 1.

2.      On July 21, 2020, Plaintiff filed a response to Defendant’s Notice of Constitutional

        Challenge, noting that it was filed “over a year and a half after” Defendant raised “a

        constitutional challenge in its Motion to Dismiss,” and “and nine months after the Court

        denied that challenge” in the Court’s September 30, 2019 Order granting in part and

        denying in part Defendant’s motion to dismiss. ECF No. 48.

3.      As of the date of this acknowledgment, there is no pending motion in which Defendant is

        asserting its constitutional challenge to the citizen-suit provision of the Federal Election

        Campaign Act, 52 U.S.C. § 30109(a)(8)(C).

4.      In light of the Court’s September 30, 2019 Order rejecting Defendant’s constitutional

        challenge, see paragraph 2, and the lack of any pending motion raising this constitutional

                                                 1
        Case 1:18-cv-00945-CRC Document 49 Filed 09/11/20 Page 2 of 3




      challenge, see paragraph 3, there is no occasion for the United States to intervene at this

      time.

5.    The United States is authorized to intervene in any federal court action in which the

      constitutionality of an Act of Congress is drawn into question. 28 U.S.C. § 2403(a). The

      approval of the Solicitor General is required for the United States to intervene in an action

      to defend the constitutionality of a federal statute. See 28 C.F.R. § 0.21.

6.    If the Defendant renews the constitutional challenge described in paragraph 1, the United

      States will again consider whether its intervention in this suit is necessary and appropriate.


Dated: September 11, 2020

                                             Respectfully submitted,


                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             ERIC WOMACK
                                             Assistant Branch Director, Federal Programs Branch


                                             /s/ Kuntal Cholera
                                             KUNTAL V. CHOLERA
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20005
                                             kuntal.cholera@usdoj.gov

                                             Attorneys for Defendants
         Case 1:18-cv-00945-CRC Document 49 Filed 09/11/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
users receiving ECF notices for this case.

                                             /s/ Kuntal Cholera

                                             Kuntal V. Cholera
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20005

                                             Attorney for Defendants
